UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22900 CENTURY CASINOS, INC. (Exact name of registrant as specified in its charter) DELAWARE 84-1271317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2860 South Circle Drive, Suite 350, Colorado Springs, Colorado 80906 (Address of principal executive offices, including zip code) (719) 527-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: 24,233,174 shares of common stock, $0.01 par value per share, were outstanding as of July 27, 2012. 1 CENTURY CASINOS, INC. FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION Number Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Earnings for the Three and Six Months ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive (Loss) Earnings for the Three and Six Months ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II OTHER INFORMATION Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 SIGNATURES 36 2 PART I – FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, Amounts in thousands, except for share and per share information ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Receivables, net Prepaid expenses Inventories Other current assets 1 Deferred income taxes 90 Total Current Assets Property and equipment, net Goodwill Equity investment Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable and accrued liabilities Accrued payroll Taxes payable Deferred income taxes Total Current Liabilities Long-term debt, less current portion - Taxes payable Deferred income taxes Total Liabilities Commitments and Contingencies Shareholders’ Equity: Preferred stock; $0.01 par value; 20,000,000 shares authorized; no shares issued or outstanding - - Common stock; $0.01 par value; 50,000,000 shares authorized; 24,233,174 and 23,993,174 shares issued; 24,117,362 and 23,877,362 shares outstanding Additional paid-in capital Accumulated other comprehensive earnings Retained earnings Treasury stock – 115,812 shares at cost ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) For the three months ended June 30, For the six months ended June 30, Amounts in thousands, except for per share information Operating revenue: Gaming $ Hotel, bowling, food and beverage Other Gross revenue Less: Promotional allowances ) Net operating revenue Operating costs and expenses: Gaming Hotel, bowling, food and beverage General and administrative Depreciation Total operating costs and expenses Earnings from equity investment Earnings from operations Non-operating income (expense): Interest income 23 5 29 7 Interest expense ) Gains on foreign currency transactions and other 22 17 Non-operating income (expense), net ) Earnings before income taxes Income tax provision Net earnings $ Earnings per share: Basic $ Diluted $ See notes to condensed consolidated financial statements. 4 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) EARNINGS (Unaudited) For the three months For the six months ended June 30, ended June 30, Amounts in thousands Net earnings $ Foreign currency translation adjustments ) 80 ) Comprehensive (loss) earnings $ ) $ $ $ See notes to condensed consolidated financial statements. 5 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, Amounts in thousands Cash Flows from Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Loss on disposition of fixed assets 22 53 Amortization of stock-based compensation (2 ) Amortization of deferred financing costs 45 Deferred tax expense 1 Earnings from equity investment ) ) Changes in Operating Assets and Liabilities: Receivables 29 Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) ) Inventories ) (2
